Citation Nr: 1327372	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  09-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for diabetes mellitus at that time and assigned a 20 percent disability evaluation, effective August 21, 2006-the date he initially filed his claim for service connection.  The Veteran timely appealed the assigned disability evaluation for his diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The diabetes mellitus evaluation claim was last adjudicated in a January 2012 supplemental statement of the case.  Since that adjudication, Social Security Administration records have been added to the file; the Veteran also underwent a VA examination of his diabetes mellitus in January 2013.  The RO has not considered this evidence in a supplemental statement of the case at this time and the Veteran has not waived RO consideration of this evidence.  

The most recent VA treatment records in the claims file date from December 2011.  The Veteran has indicated in the claims file that he gets his primary care treatment, and in fact appears to get all his medical treatment, through VA in Peoria, Illinois.  Thus, this case is also remanded in order to obtain any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Peoria VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2011 and associate those documents with the claims file.

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his diabetes mellitus, type II.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


